Cunningham, J.
Sec. 20, chap. 6, Laws 1911, provides that the supreme court “shall disregard any error or defect in the pleadings which shall not effect the substantial rights of the parties, and no judgment shall he reversed or affected by reason of such error or defect.” This salutory provision required no legislative enactment to- give it force. It has long been *451recognized, if not always adhered to. Therefore,' this court may follow it, even though, in terms, the act is limited to the supreme court.
The evidence in this case leaves no doubt in our minds that substantial justice between the parties has been meted out by the decree. Moreover, in the preparation of the abstract, no attempt appears to have been made to observe the rules of the court pertaining to such matters. But three instructions (Nos. 9, 10 and 12) given by the trial court appear in the abstract, while but a single instruction (No. 4) tendered by appellant and refused by the court, is abstracted. No exception to the verdict, the ruling of the trial court on the motion for new trial, or to the judgment, appears in the abstract. Other and grave infirmities appear on the face of the abstract, which would justify this court in declining to review the case, even if it entertained doubt as to the justness of the verdict and the judgment thereon.
The judgment of the trial court is affirmed.